            Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 1 of 6



James E. Fitzgerald (5-1469)
Michael J. Fitzgerald (7-5351)
The Fitzgerald Law Firm                                2020 SE? 15 PI*. 2= 1°
2108 Warren Avenue
Cheyenne, WY 82001
307-634-4000(Telephone)
307-635-2391 (Facsimile)
jim@fitzgeraldlaw.com
michael@fitzgeraldlaw.com



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING



Khrystyna Brankov, as Wrongful Death
Representative in the Matter of the Wrongful
Death of Bohdan Adamko,deceased,

       Plaintiff,

V.                                                 Civil Action No


Deal Delivery Corporation, Inc.,

       Defendant.




                                        COMPLAINT




       Khrystyna Brankov, as the duly appointed Wrongful Death Representative in the Matter of

the Wrongful Death of Bohdan Adamko, by and through undersigned counsel, brings this

Complaint against Deal Delivery Corporation. Plaintiff alleges:

                        PARTIES,JURISDICTION, AND VENUE

       1.      Khrystyna Brankov, daughter of Bohdan Adamko, is a citizen and resident of

Illinois, and is the duly appointed wrongful death representative of Bohdan Adamko, who was a
             Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 2 of 6




citizen and resident ofIllinois. She brings this action on behalfofthose entitled to recover damages

for the wrongful death of Bohdan Adamko.

       2.       Upon information and belief, Defendant Deal Delivery Corporation is incorporated

in Califomia with its principal place of business in California.

       3.       This Court has diversity jurisdiction over the claims pursuant to 28 U.S.C. §1332

as this is an action between citizens of different states and the amoimt in controversy for the

wrongful death of Bohdan Adamko greatly exceeds seventy-five thousand dollars ($75,000.00),

exclusive ofinterest and costs.

       4.       Venue is proper in this District under 28 U.S.C. §1391(a)(2) as a substantial part of

the matters, events, and omissions giving rise to the claims occurred in the District of Wyoming.

                                              FACTS

       5.       On November 20, 2019, Bohdan Adamko was driving west on Interstate 80 in

Sweetwater County, Wyoming,in a Volvo tractor hauling a semi-trailer.

       6.       Defendant owned a Freightliner tractor and employed its driver who was hauling a

semi-trailer eastbound on Interstate 80.

       7.       Defendant's driver was driving too fast for the conditions,lost control, went offthe

pavement to his left, crossed the median, entered the westbound lanes and crashed into Mr.

Adamko,killing him.

       FIRST CLAIM FOR RELIEF- NEGLIGENCE- VICARIOUS LIABILITY


       8.       Plaintiff restates the allegations above and below and incorporates them by

reference.


       9.       Deal Delivery Corporation had a duty to use reasonable care in the operations ofits

commercial motor vehicles.
             Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 3 of 6




       10.      Defendant breached its duties and the breaches caused Bohdan Adamko's death.


       11.      As its driver was acting within the course and scope of his employment with Deal

Delivery Corporation when he negligently caused the death, Defendant is vicariously liable for its

driver's negligence.

                  SECOND CLAIM FOR RELIEF- NEGLIGENT HIRING

       12.      Plaintiff restates the allegations above and below and incorporates them by

reference.


       13.      Defendant had a duty to exercise ordinary care when it hired its driver.

       14.      Defendant breached its duty of ordinary care when it hired him.

       15.      Defendant's breach of its duty of ordinary care in hiring its driver played a

substantial part in bringing about Bohdan Adamko's death.

                 THIRD CLAIM FOR RELIEF- NEGLIGENT TRAINING


       16.      Plaintiff restates the allegations above and below and incorporates them by

reference.


       17.      Defendant had a duty to exercise ordinary care when it trained its driver.

       18.      Defendant breached its duty of ordinary care when it improperly trained him.

       19.      Defendant's breach of its duty to use ordinary care when training its driver played

a substantial part in bringing about Bohdan Adamko's death.

              FOURTH CLAIM FOR RELIEF- NEGLIGENT ENTRUSTMENT

       20.      Plaintiffs reallege the allegations above and below and incorporate them by

reference.


       21.      Defendant supplied the tractor its driver was operating.
            Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 4 of 6




          22.   Defendant knew or had reason to know that Defendant's driver was likely to use

the tractor and semi-trailer in a manner involving an unreasonable risk of physical harm to others

whom Defendant should expect to be endangered by its use.

          23.   Defendant knew or should have known that its driver was not competent to use the

tractor and semi-trailer.


          24.   Defendant's negligent entrustment ofits tractor and semi-trailer to its driver played

a substantial part in bringing about Bohdan Adamko's death.

                FIFTH CLAIM FOR RELIEF- NEGLIGENT SUPERVISION


          25.   Plaintiff restates the allegations above and below and incorporates them by

reference.


          26.   In the alternative, if defendant's driver was not acting within the course and scope

of his employment with Defendant, then Plaintiff alleges that Defendant had a duty to control its

driver to prevent him from conducting himselfso as to create an unreasonable risk of bodily harm

to Bohdan Adamko.


          27.   Defendant's driver was using a chattel of Defendant, namely Defendant's tractor

and semi-trailer.


          28.   Defendant knew or had reason to know that it had the ability to control Defendant's

driver.

          29.   Defendant knew or should have known of the necessity and opportimity for

exercising such control over Defendant's driver.

          30.   Defendant's breach of its duty to control Defendant's driver played a substantial

part in bringing about Bohdan Adamko's death.
          Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 5 of 6




                                          DAMAGES


       52.     Plaintiff restates the allegations above and below and incorporates them by

reference.


       53.     As a result ofDefendant's driver's conduct and Defendant's conduct,those entitled

to claim under Wyoming law sustained damages by the loss of Bohdan Adamko's earnings and

earning capacity, past and future; and his companionship, society and comfort, past and future.



       WHEREFORE,Plaintiff claims compensatory damages in an amount to be determined at

trial, substantially in excess of Seventy-Five Thousand Dollars ($75,000.00), costs and such

further relief as the Court deems just.
         Case 2:20-cv-00174-NDF Document 1 Filed 09/15/20 Page 6 of 6




Dated September 14, 2020.




                                          lames E. FitzgeraKl
                                          Michael J. Fitzgerald (7-5351)
                                          The Fitzgerald Law Firm
                                          2108 Warren Avenue
                                         Cheyenne, WY 82001
                                         307-634-4000(Telephone)
                                         307-635-2391 (Facsimile)
                                         jim@fitzgeraldlaw.com
                                         michael@fitzgeraldlaw.com
